On writ of certiorari to review the decision of the United States Court of Claims (168 Ct. Cl. 522, 339 F. 2d 606) holding that the Disputes clause of the contract does not extend to breach of contract claims not redressable under other clauses of the contract by agreement of the parties and refusing to give finality to factual findings of the contracting agency’s Board of Contract Appeals relative to delay damages claims, the Supreme Court granted certiorari on November 8, 1965 (382 U.S. 900), and on June 6, 1966 (384 U.S. 394), affirmed the judgment of the Court of Claims in its interpretation of the scope of the Disputes clause and reversed the court with respect to its refusal to give finality, in a suit for delay damages and breach of contract, to factual findings made by the Board in disputes which were properly before it for consideration.